DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claims 1-18 are rejected.
2.	This communication is responsive to Applicant’s “Amendment in Reply to Action of August 3, 2020,” filed 24 November 2020 [hereinafter Response], where:
Claims 1-3, 7-9, and 13-15 have been amended.
Claims 6, 12, and 18 have been cancelled.
New claims 19-23 are presented for examination.
Claims 1-5, 7-11, 13-17, and 19-23 are pending.
Claims 1-5, 7-11, 13-17, and 19-23 are rejected.
Claim Rejections - 35 U.S.C. § 112(b)
3.	The rejection to claims 1-18 under Section 112(b) is withdrawn in view of Applicant’s amendment to claims 1-3, 7-9, and 13-15. 
Claim Rejections - 35 U.S.C. § 101
4.	The rejections under Section 101 to claims 1-5, 7-11, and 13-17 are withdrawn in view of the Applicant’s amendments.
Claim Rejections - 35 U.S.C. § 103
5.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
8.	Claims 1-5, 7-11, 13-17, and 19-23 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20160055307 to Macoviak et al. [hereinafter Macoviak] in view of Peter K. Ghavami, “An Investigation of Applications of Artificial Neural Networks in Medical Prognostics,” Thesis, University of Washington (2012) [hereinafter Ghavami].
Regarding claims 1, 7, and 13, respectively, Macoviak teaches [a] method for machine-learned prediction of an occurrence of a medical event . . . (Macoviak ¶ 0030 teaches risk of mortality and/or morbidity; in this case, a process employing natural language processing and machine learning), [o]ne or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon (Macoviak ¶ 0006 teaches non-transitory computer readable media encoded with a computer program), and [a] system comprising: one or more processors; and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon . . . (Macoviak ¶ 0034 teaches a computer-based devices (e.g., medical devices) for providing remote medical diagnosis and therapy to a subject, the device comprising a processor and a memory device), comprising:
receiving, two or more sources, source data comprising data representative of one or more medical events (Macoviak ¶ 0157 teaches the information used or processed by the system (that is, receiving . . . source data) is in structured and/or unstructured format. In further various embodiments, such information is found in [electronic health records (EHRs)] as well as Clinical Notes (CNs) (that is, two or more sources, source data comprising data representative of one or more medical events));
processing the source data using one or more natural language processing (NLP) techniques to provide a plurality of feature sets, each feature set representing aggregate features over the two or more sources (Macoviak ¶ 0158-59 teaches a [Complex Medical Decision (CMD)] machine comprises a) a Natural Language Processing (NLP) system . . . [that] processes all aspects of the [Training Set] that are in unstructured format and/or natural language (that is, processing . . . the source data using . . . natural language processing (NLP) techniques) and performs a variable or input extraction task. . . . [A] NLP system is used to process EHRs and CNs were applicable . . . [The] NLP systems extracts, in a systematic way, information such as “concepts,” “named entities,” or any other useful information is embedded in the free text (that is, the extracting of information is to provide a plurality of feature sets). . . . [T]he system uses one of the following methods to achieve optimal feature or concept (that is, the “concept” extraction of Macoviak being a plurality of feature sets). . . . In some embodiments, key words or general-case specific context, found in or derived from EHRs or CNs (that is, each feature set representing aggregate features over the two or more sources), are deemed as important in predicting a probabilistic outcome for a subject or set of subjects, are added to the input set of the PC system);
providing a set of predictive models comprising an anomaly detection model and one or more event-specific predictive models, the anomaly detection model and each of the one or more event-specific predictive models being provided based on the plurality of feature sets (Macoviak ¶ 0199 teaches In further embodiments, once a re-training is decided, all the models/algorithms are re-trained and the model achieving the best success criterion during the last training session is used for the prediction of the presented “unknown” data (that is, providing . . . one or more event-specific predictive models based on the plurality of feature sets); further, Macoviak ¶ 0382 teaches a combination of cost-sensitive SGB models was built (that is, again, one or more event-specific models); Macoviak ¶¶ 0210-11 teaches applying a diagnostic or therapeutic analysis predicts an acute risk (that is, an anomaly detection model) minute-by-minute with and without one or more specified therapies. In further embodiments, the diagnostic or therapeutic analysis comprises predicting acute risks, with and without one or more potential therapies, based on the severity of a condition and risks associated with each potential therapy to determine the intensity of therapy recommended. . . . a prediction of acute risk is updated at pre-configured time intervals. In some embodiments, a prediction of acute risk is updated at time intervals selected by a live healthcare provider. In some embodiments, a prediction of acute risk is updated at time intervals selected based on, for example, the type of complaint, subject history, severity of illness, and the like, including combinations thereof (that is, based on the plurality of feature sets), . . . ;
receiving real-time data from one or more data sources (Macoviak ¶ 0298 teaches, by way of example, monitor[ing] . . . from a remote location . . . a [pharmacy] kiosk installation that includes an array of five biosensors (that is, receiving . . . real-time data from one or more data sources) chosen to address health issues common in the population that patronizes the pharmacy outlet . . . [including] a digital scale, a HD video camera, a blood pressure monitor (e.g., sphygmomanometer), a pulse oximeter (e.g., saturometer), and a blood glucose monitor), the real-time data being representative of occurring healthcare conditions (Macoviak ¶ 0153 teaches emerging patient-specific parameters include . . . severity of illness, real-time vital signs, and current symptoms (that is, the real-time data being representative of occurring healthcare conditions));
processing the real-time data using at least one event-specific predictive model associated with a medical event to provide a predictive output that indicates a likelihood of occurrence of the medical event, and the anomaly detection model to provide a predictive output that indicates a likelihood of occurrence of an unknown event (Macoviak ¶ 0138 teaches data captured by biosensors, software for predicting acute risks and health . . . of a patient (that is, processing . . . the real-time data . . . to provide a predictive output that indicates a likelihood of occurrence of the medical event); with regard to “models”, Macoviak ¶ 0260 teaches the system . . . comprises a real-time outcome prediction module 133; Macoviak ¶¶ 0219-20 teaches a module for applying a diagnostic or therapeutic analysis operates . . . with the overall goal of replicating a physician’s decision making process. . . . [G]iven the Subjective and Objective information of a subject (e.g., inputs), the module generates the Assessment (to provide a predictive output) based on models that are trained on a wide variety of data (that is, using at least one event specific predictive model associated with a medical event); Macoviak ¶ 0232 teaches that [i]n some embodiments, a NLP approach is utilized, wherein statistical models are trained on large databases of specialized medical information written in natural language (e.g., medical literature, web sites, etc.) to extract differential diagnoses 171 based on the assumption that symptoms and diagnoses co-exist in such databases. . . . Further, in this embodiment, extracted diagnoses are ranked 172 by likelihood (that is, “ranked” is the anomaly detection model to provide a predictive output that indicates a likelihood of occurrence of an unknown event)); and
selectively broadcasting one or more electronic messages to a plurality of remote devices at least partially based on the predictive output (Macoviak ¶ 0090 teaches the devices described herein include user interfaces (that is, a plurality of remote devices). . . . In further embodiments, the device includes a display screen to send visual information to a user (that is, selectively broadcasting . . . one more electronic messages to a plurality of remote devices at least partially based on the predictive output)), at least one electronic message of the one or more electronic messages comprising data associated with the medical event, and data indicative of one or more of information and sources of information (Macoviak ¶ 0263 teaches diagnostic or therapeutic analysis comprises predicting acute risks, with and without one or more potential therapies, based on the severity of a condition and risks associated with each potential therapy to determine the intensity of therapy recommended) for mitigating exposure to the medical event (Macoviak ¶ 0255 teaches a module for prediction of a health or economic outcome suggests a prescription, a therapy, an evaluation, or a referral (that is, for mitigating expires to the medical event)), wherein the one or more event-specific predictive models are trained further based on one or more of updates to a knowledge base, and the predictive output (Macoviak ¶ 0158 teaches an [Active Learning/Novelty Detection (AL/ND)] system . . . determines a) whether the data of the particular subject or set of subjects are “novel,” in the sense that the [Probabilistic Classifier] system will provide unreliable predictions for the particular data [and] b) what emerging data are optimal for re-training and updating the [Probabilistic Classifier] system, and therefore should be added to the [Training Set] (that is, the one or more event-specific predictive models are trained further based on one or more updates to a knowledge base); Macoviak ¶ 0158 also teaches once the actual outcome of the particular subject or set of subjects is obtained (that is, the predictive output), it is compared to the predicted outcome given by the [Probabilistic Classifier] system, the system is re-trained).
However, Macoviak fails to explicitly teach -
* * *
. . . each event-specific predictive model being specific to a particular medical event;
* * *
But Ghavami teaches -
* * *
each event-specific predictive model being specific to a particular medical event (Ghavami at p. 40, “3.5 Introduction to ANNs”, first paragraph, teaches a trained neural network model classifies (or maps) a set of input data to a specific disease from a set of diseases (that is, specific to a particular medical event); Ghavami at p. 74, “4.1.1 How much data is adequate for learning to predict a given disease?”, first full paragraph, teaches [i]n order to train a Prognostics engine adequately, the ideal data set must consist of an adequate number of both positive and negative cases of disease (that is, model for disease diagnosis is each event-specific predictive model));
* * *
Macoviak and Ghavami are from the same or similar field of endeavor. Macoviak teaches applying diagnostic analysis to predict an acute risk on a minute-by-minute basis. Ghavami teaches prognostic methods using artificial neural networks to deliver insights into patient health status that provides more effective medical treatment. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Macoviak pertaining to acute risk prediction with the prognostic methods using artificial neural networks of Ghavami.
The motivation for doing so is because using predictive models as a standard of care promises to improve patient care and diagnostic quality by providing advanced knowledge of patients impending health status. (Ghavami at p. 8, “1.4 Significance of This Research”, first partial paragraph).
Regarding claims 2, 8, and 14, the combination of Macoviak and Ghavami teaches all of the limitations of claims 1, 7, and 13, respectively, as described above.
Macoviak teaches wherein each predictive output is compared to one or more thresholds, and the one or more electronic messages are broadcast in response to at least one predictive output exceeding at least one threshold (Macoviak ¶ 0308 teaches data are transmitted to another software program designed to predict a health outcome of a patient. The prediction is real-time, individualized, and probabilistic-based, and it uses an emerging health data. The software determines the triage level (that is, the predictive output is compared to one or more thresholds), specific care required and the nearest healthcare provider suited for the care. The software further suggests (that is, electronic message is broadcast) a prescription and a referral to a specialist (in response to the predictive output exceeding at least one threshold)).
Regarding claims 3, 9, and 15, the combination of Macoviak and Ghavami teaches all of the limitations of claims 1, 7, 13, respectively, as described above. 
Macoviak teaches wherein an electronic message of the one or more electronic messages is provided as one of a first type and a second type based on at least one value of the predictive output (Macoviak, ¶ 0011 & Fig. 5, which teaches one of several outcomes including a recommendation (that is, an electronic message) to triage to a higher level of care, dispensing a medical item, or triage to a lower level of care (that is, provided as one of a first type and a second type based on at least one value of the predictive output)).
Regarding claims 4, 10, and 16, the combination of Macoviak and Ghavami teaches all of the limitations of claims 1, 7, and 13, respectively, as described above.
Macoviak teaches wherein the one or more event-specific predictive models are provided based on training data (Macoviak ¶ 0157 teaches [t]he initial [Training Set (TS)] will be used to train systems a) [Natural Language Processing (NLP) system] and b) [Probabilistic Classifier (PC) system] that are described herein (that is, the one or more event specific predictive models are provided based on training data)).
Regarding claims 5, 11, and 17, the combination of Macoviak and Ghavami teaches all of the limitations of claims 1, 7, and 13, respectively, as described above. 
wherein the source data is provided in two or more disparate formats, and is processed to a standardized format (Macoviak ¶ 0004 teaches diagnostic or therapeutic analysis comprises accessing one or more information sources selected from the group consisting of electronic health records, medical data bases, medical literature, economic databases, economic literature, insurance databases, and insurance literature (that is, the information sources being source data . . . provided in two or more disparate formats), and transforming said data (that is, processed) into numerical format useful for application in statistical modeling (that is, the source data . . . is processed to a standardized format)).
Regarding claim 19, the combination of Macoviak and Ghavami teaches all of the limitations of claim 1, as described above.
Macoviak teaches-
wherein the at least one event-specific predictive model is specific to a location and is trained using training data from the location (Macoviak ¶ 0239 teaches where an inventory of medical items is risk profiled to a particular venue or location, the inventory is determined by predicting future health and/or economic risks to individuals present at the venue or location (that is, the at least one event-specific predictive model is specific to a location and is trained using training data from the location)).
Regarding claim 20, the combination of Macoviak and Ghavami teaches all of the limitations of claim 1, as described above.
Macoviak teaches-
wherein the real-time data is specific to a location (Macoviak ¶ 0115 teaches providing remote medical diagnosis and therapy to a subject includes an ultraportable device for collecting biosensor data 92 and wirelessly transmitting the data to a telemedical care provider 94. In this embodiment, the device for collecting biosensor data is in communication with a portable diagnostic module 93 selected for its utility in addressing the risks facing a particular subject, family, or population, or those in a particular place or situation (that is, the real-time data is specific to location)).
Regarding claims 21, 22, and 23, the combination of Macoviak and Ghavami teaches all of the limitations of claims 1, 7, and 13, respectively, as described above.
Macoviak teaches -
wherein the real-time data is absent data that is irrelevant to medical events and is absent personally identifiable information (PII) in response to requests to remove data that is irrelevant to medical events and PII at each of the two or more data sources (Macoviak ¶ 0382 teaches given that the data had a sensitive class, i.e., a class who should not be misclassified (Mortality), costing was implemented, to avoid this undesirable misclassification. To do this, a “cost” was assigned to each class, where the sensitive class received the highest cost. Then, the training dataset was filtered by discarding (not training with) certain data in a way that is proportional to their costs. This provided a training dataset that had a higher proportion of the sensitive class (that is, the real-time data is absent data that is irrelevant to medical events and is absent personally identifiable information (PII) in response to requests to remove data that is irrelevant to medical events and PII at each of the two or more data sources)); Macoviak ¶ 0108 teaches subject identification involves consulting medical databases of EHRs 44 (that is, absent personally identifiable information (PII) . . . at each of the two or more data sources)).
Response to Arguments
9.	The Examiner has fully considered the Applicant’s arguments. Examiner responds below.
10.	With regard to the rejections under Section 101, Applicant submits that “claims 1, 7, and 13 have been amended to recite the subject matter of claims 6, 12, and 18, respectively. Therefore, reconsideration and withdrawal of the rejection are respectfully requested.” (Response at p. 9).
Examiner agrees. Claims 6, 12, and 18, as now incorporated into claims 1, 7, and 13, respectfully recite the feature of “the one or more event-specific predictive models are trained further based on one or more of updates to a knowledge base.” This feature relates to the Subject Matter Eligibility Examples, specifically as discussed in “Example 39 - Method for Training a Neural Network for Facial Detection.” Specifically, in support thereof, the Specification recites that “each predictive model is continuously, or periodically updated based on a feedback loop. For example, a medical event data in the knowledge base can be used to continuously/periodically update a respective predictive model (e.g., Zika-related data can be used to retrain a Zika predictive model).” (Specification ¶ 0020).
In view thereof, the rejections under Section 101 to claims 1-5, 7-11, and 13-17 have been withdrawn.
11.	With regarding to the rejections under Section 103, the Applicant submits that “claims 1, 7, and 13 have been amended . . . . [Because of such amendment,] Macoviak and Ghavami, taken as a whole, fail to teach at least the above-recited features of claims 1, 7, and 13.” (Response at pp. 9-10).
Examiner respectfully disagrees. For example, the BRI of “a set of predictive models comprising an anomaly detection model and one or more event-specific predictive models” is simply that of a plurality of “models” because “an anomaly detection model” is not defined, either in the specification or in the claims, as being distinguishable from “one or more event-specific predictive models.” (See, e.g., Specification ¶ 0023 (“An anomaly detection model can be used . . . .”)). See the rejections regarding the features taught by the prior art references.
Moreover, the rejections herein clearly set forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings. Also, Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US Patent 10733566 to Chan et al.) teaches clinical documentation improvement (CDI) smart scoring method may include predicting, via per-condition diagnosis machine learning (ML) models and based on clinical evidence received by a system, a probability that a medical condition is under-documented and, via per-condition documentation ML models and based on documentation received by the system, a probability that a medical condition is over-documented.
(US Published Patent 20050119534 to Trost et al.) teaches predicting whether an intervention administered to a patient changes the physiological, pharmacological, pathophysiological, or pathopsychological state of the patient with respect to a specific medical condition.
(US Published Application 20120122432 to Bellomo et al.) teaches determining the likelihood of a medical event occurring, comprising the steps of applying a data mining technique to a dataset containing temporal patient data, wherein the data mining technique provides information regarding the likelihood of a medical event occurring.
(US Published Application 20190034591 to Mossin et al.) teaches predicting and summarizing medical events from electronic health records.
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122